18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 1 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 2 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 3 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 4 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 5 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 6 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 7 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 8 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 9 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 10 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 11 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 12 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 13 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 14 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 15 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 16 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 17 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 18 of 19
18-44592-mar   Doc 73   Filed 05/24/19   Entered 05/24/19 11:35:41   Page 19 of 19
